DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/3/2021 and 10/27/2021 were considered and placed on the file of record by the examiner.

	
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to extract a common gas regions in infrared images.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards detecting common gas regions in infrared images, by generating two or more second type images, in which the two or more second type images include a first instance of the second type images obtained by extracting an appearance region indicating that the gas candidate region has appeared at least in a part of a first predetermined period based on two or more instances of the first type images corresponding to the first predetermined period out of the plurality of first type images, and a second instance of the second type images obtained by extracting an appearance region indicating that the gas candidate region has appeared at least in a part of a second predetermined period based on the two or more further instances of the first type images corresponding to the second predetermined period including a period not included in the first predetermined period out of the plurality of first type images.

The closest prior art, Lee et al. (US 2018/0182084) and Strandemar (US 2013/0113939) are related systems.  The Lee system superimposes a detail image and an image to generate a gas leakage enhanced image.  The Strandemar system generates a difference image from a series of images to create a gas map image.
However, Lee and Strandemar fail to address: 
“a first processing that generates a time sequential plurality of first type images by applying processing to extract a gas candidate region to each of a plurality of infrared images captured in time series during a predetermined period;
a second processing that generates two or more second type images, in which the two or more second type images include a first instance of the second type images obtained by extracting an appearance region indicating that the gas candidate region has appeared at least in a part of a first predetermined period based on two or more instances of the first type images corresponding to the first predetermined period out of the plurality of first type images, and a second instance of the second type images obtained by extracting an appearance region indicating that the gas candidate region has appeared at least in a part of a second predetermined period based on the two or more further instances of the first type images corresponding to the second predetermined period including a period not included in the first predetermined period out of the plurality of first type images; and
a third processing that generates a third type image by executing processing to extract a common region of the appearance regions while using the two or more of the second type images.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663